                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

SHAWN HORNBECK, et al.,
 each on behalf of himself and others similarly
situated,

       Plaintiffs,

v.                                                    Case No. 4:18-cv-00523-NKL

TRACTOR SUPPLY COMPANY, et al.,

       Defendants.



                                            ORDER

       On March 10, 2020, United States Magistrate Judge Willie J. Epps, Jr. recommended,

Doc. 132, that Plaintiffs’ Motion for Order Granting Final Approval of the Class Action

Settlement, Doc. 127, and the Consent Motion for Attorney’s Fees, Expenses, and Class

Representative Incentive Awards, Doc. 125, be granted. The parties were advised that they

could file written objections to the recommendation, pursuant to 28 U.S.C. § 636(b)(1)(C). No

objections were filed.

       A de novo review of the record and applicable law convinces the Court that the

recommendation of the Magistrate Judge is correct and should be adopted.

       IT IS, THEREFORE, ORDERED that:

        1. The Report and Recommendation of March 10, 2020, Doc. 132, is adopted;

        2. The Motion for Final Approval of Class Action Settlement, Doc. 127, is granted;

        3. The Consent Motion for Attorney’s Fees, Expenses, and Class Representative

            Incentive Awards, Doc. 125, is granted;



                                                  1
        4. The Pending Motion for to Certify Class, Doc. 105, is denied as moot; and

        5. The Plaintiffs’ claims are dismissed with prejudice, consistent with the foregoing.




                                                           s/ Nanette K. Laughrey
                                                           NANETTE K. LAUGHREY
                                                           United States District Judge

Dated: March 27, 2020
Jefferson City, Missouri




                                               2
